UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8608


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT DARIN CRUTE, a/k/a Kenneth R. Griffin,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:93-cr-00092-1)


Submitted:    March 17, 2009                  Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Darin Crute, Appellant Pro Se.         Sherrie Scott Capotosto,
Assistant  United  States   Attorney,        Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Darin Crute appeals from the district court’s

orders denying his motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(2) (2006) and motion to reconsider.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See United States

v. Crute, No. 2:93-cr-00092-1 (E.D. Va. Dec. 2, 2008 & Aug. 8,

2008).   We dispense with oral argument as the facts and legal

contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                2